



Exhibit 10.1        
            
August 24, 2016






David Montecalvo


RE:     Offer Letter


Dear David:


We are very pleased to confirm our offer of employment to you for the position
of Senior Vice President, Global Operations and Supply Chain for West
Pharmaceutical Services, Inc. (the “Company”). In this position, you will report
directly to me and you will be an appointed officer of the Company. This letter
will confirm the entire compensation package you will enjoy upon joining West.
The date you commence employment will be October 3, 2016 or another mutually
agreeable time (the “Start Date”).
    
1.
Base Salary - Your base salary will be $370,000 per year payable on the
Company’s normal payroll schedule.



2.
Sign-On Awards. We will provide you with a sign-on cash bonus of $150,000
(“Sign-On Cash Bonus”). The Sign-On Cash Bonus will be paid with your first
normal paycheck. The Sign-On Cash Bonus will be subject to a two-year repayment
obligation in accordance with the repayment agreement attached to this Offer
Letter as Exhibit I.



3.
Relocation- You will be subject to our normal relocation policy attached as
Exhibit II. Your relocation bonus payable on the first normal payroll date
following your relocation to the Exton, Pennsylvania area, will be equal to two
months’ of your then-current salary and will be subject to a one-year repayment
obligation. As an exception to our policy, you will receive up to 90 calendar
days of temporary housing.



4.
Annual Incentive Compensation - Beginning in 2016, you will participate in West
Pharmaceutical Services’ Annual Incentive Plan (“AIP”) with a target bonus of
60% of base salary as of the end of the year and payable in accordance with the
terms of the AIP document except as specifically stated in this letter. Your
award will be pro-rated based on your Start Date.



5.
Long Term Incentive Compensation Long Term Incentive Compensation. You will be
eligible to participate in West’s Long Term Incentive Plan (“LTIP”), which
issues equity under the 2016 Omnibus Incentive Compensation Plan. The terms of
your awards are summarized below.



a.
Your first award will have a grant date fair value of $300,000 divided equally
among stock options (vesting through February 23, 2020) and PSUs (2016-18
performance period), according to the terms in option and PSU award agreements
attached hereto as part of Exhibit III.

b.
You will also receive an LTIP award with an expected value of $400,000 split
evenly among PSUs (three-year performance based vesting) and stock options
(4-year time-vesting) at the Board’s annual grant meeting in February 2017.

c.
The number of options is determined by reference to the Black-Scholes value on
the date you commence employment with the Company. The exercise price of options
shall be the fair market value (closing price) of the stock on the grant date.
The number of PSUs is determined by reference to the fair market value (closing
price) of our stock on the date you commence employment with the Company.



6.
One-time Restricted Stock Unit (RSU) Award - You will receive a RSU award with a
grant date fair value of $100,000, according to the terms in the RSU agreement
attached hereto as part of Exhibit IV. The number of RSUs is determined by
reference to the fair market value (closing price) of our stock on the date you
commence employment with the Company.



7.
Change in Control Agreement - You will receive our standard Change-in-Control
agreement for executive officers, a form of which is attached hereto as Exhibit
V.



8.
Severance Agreement - On or before the second anniversary of your start date,
you will be entitled to the severance benefits described in the Severance
Agreement attached hereto as Exhibit VI.






--------------------------------------------------------------------------------







9.
Benefits - The Company offers excellent benefit programs to all of its
employees. You will be eligible to participate in the employee benefit programs
which include medical, dental, life insurance, 401(k) plan, a non-contributory
cash balance pension plan (including a supplemental employees’ retirement plan),
employee stock purchase program and deferred compensation program. There is a
waiting period for some of these plans. Information regarding these plans is
enclosed.



10.
Vacation - We are able to offer you 20 working days (four weeks) of vacation
annually.



11.
Confidentiality Agreement - As a condition of employment, you will be required
to sign our standard employee Confidentiality Agreement.



This offer and your employment with the Company are contingent upon satisfactory
references and verification of the information on your resume. We will also
require that there are no issues raised by the drug screening or criminal
background check that we require of all new employees.


David, this highlights the entire compensation package we have offered you. It
is difficult to cover all the details of each item, but I would be more than
willing to answer any questions or provide additional information to you as
necessary.


We very much look forward to your joining our team. We have many challenges and
opportunities ahead and look forward to the contributions we know you can make
to the success of our Company.


If the terms of his offer are acceptable to you, please so indicate by signing
the enclosed copy and this letter and return it to me.


Sincerely,




Eric M. Green
President & Chief Executive Officer


Agreed to and Accepted this 28 day of August, 2016




By: /s/ David Montecalvo
David Montecalvo










--------------------------------------------------------------------------------





EXHIBIT I


SIGN-ON BONUS REPAYMENT AGREEMENT


Pursuant to the terms of the Offer Letter dated August 24, 2016 (the “Offer
Letter”), provided to me, David Montecalvo, by West Pharmaceutical Services,
Inc. (the “Company”), the Company will pay me $150,000 gross (the “Sign-On
Bonus”) on the first normal payroll date following my employment commencement
with the Company (“Start Date”).


For purposes of this Agreement:


•
“Cause” means (A) any willful failure by you to perform your duties or
responsibilities or to comply with any valid and legal directives of your direct
supervisor; (B) any act of fraud, embezzlement, theft or misappropriation of the
funds of the Company by you, or your admission to or conviction of a felony or
any crime involving moral turpitude, fraud, embezzlement, theft or
misrepresentation; (C) your engagement in dishonesty, illegal conduct or
misconduct that is materially injurious to the Company; (D) your breach of any
material obligation under any written agreement between you and the Company; or
(E) a material violation of a rule, policy, regulation or guideline imposed by
the Company or a regulatory or self-regulatory body having jurisdiction over the
Company. With respect to subsections (A), (D) and (E), the Company shall give
you written notice of any alleged breach or violation of these subsections and
afford you 30 days in which to remedy the condition.



•
“Good Reason” means the occurrence of any of the following without your consent:
(1) a material diminution in your base salary; (2) a material reduction in your
duties, authority or responsibilities relative to your duties, authority, and
responsibilities in effect immediately prior to such reduction; or (3) the
relocation of your principal place of employment in a manner that lengthens by
fifty (50) or more miles your one-way commuting distance to your place of
employment; provided that a termination shall only be for Good Reason if: (a)
within forty-five (45) calendar days of the initial existence of Good Reason,
you provide written notice of Good Reason to the Company; (b) the Company does
not remedy said Good Reason within thirty (30) calendar days of its receipt of
such notice; and (c) you terminate employment within sixty (60) calendar days
after the expiration of such 30-day remedy period.



In consideration of the payment of the Sign-On Bonus, I agree to the following:


•
In the event that, within 24 months of my Start Date, I terminate my employment
with the Company for any reason other than death, disability or Good Reason, or
the Company terminates my employment for Cause, I agree to fully repay the
Company the amount of the Sign-On Bonus paid by the Company.

•
I am required to repay the Company for Sign-On Bonus immediately upon the
applicable termination of employment.

•
I grant an express lien and authorize the Company to deduct from any and all
amounts otherwise payable by the Company to me at the time of termination
including, wages, accrued, untaken vacation pay, and any severance payments, an
amount equal to the Sign-On Bonus. The deduction of any amounts by the Company
does not relieve me of the obligation to pay the Company the amount in excess of
the amount deducted.

•
In the event of my termination, I am responsible for any tax consequences
resulting from the payment of the Sign-On Bonus or the repayment of the Sign-On
Bonus by me to the Company. I will not be eligible for tax gross-up assistance.
I accept responsibility for any tax liabilities, credits and/or deductions that
I may incur as a result.

•
I agree that in the event that I do not timely repay the amounts owed to the
Company upon termination, interest will accrue on a monthly compounding basis at
the prime rate of interest plus 1%.

•
In the event that it shall become necessary for the Company to pursue its claims
against me for the repayment of the Sign-On Bonus, any costs or expenses
incurred by the Company including attorney’s fees, shall be my responsibility
and any judgment entered against me with regard to the same should include the
recovery of such costs and expenses.






--------------------------------------------------------------------------------





I have read this agreement and agree to its terms and conditions. This agreement
does not create a contract of employment for any specific period or vest any
rights in me other than those specifically provided above. Execution of this
agreement is a condition to receiving any installment of the Sign-On Bonus.


EMPLOYEE:                    THE COMPANY


_________________________________    By:    __________________________________
David Montecalvo    




________________________________    Name:    __________________________________
Employee Signature




_________________________________    Title:    ___________________________________
Date










--------------------------------------------------------------------------------





EXHIBIT II


Homeowner’s Relocation Policy












--------------------------------------------------------------------------------





EXHIBIT III - Options




September 26, 2016




David Montecalvo




Re:    Your 2016 Long-Term Incentive Plan Award - Stock Option
Dear David:
Congratulations.  On September 26, 2016, the Compensation Committee of our Board
of Directors granted you the following stock options.
Stock Option Award:
10,792
Expected Value
$150,000
 
 

The expected value is calculated using the Black-Scholes option value on the
date of the award. The awards were made under the terms of our 2016 Omnibus
Incentive Compensation Plan (the “Plan”). We have attached a summary of the
terms of your awards. Please read it carefully.
I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.


Sincerely,


Amanda Furiato
Senior Manager, Global Compensation


Enclosures







--------------------------------------------------------------------------------





Summary of Your Stock Options
What is a stock option?
A stock option is the right to purchase a fixed number of shares at a set
exercise price. The option granted by this award is a non-qualified stock
option. The stock option gains value when the price of our common stock exceeds
the exercise price.
How many shares may I purchase and what is the price?
The number of shares you may purchase and the exercise price are as follows:
Exercise Price
 
Total shares that may be purchased upon exercise
$71.79
 
10,792



May I purchase the shares immediately?


No. So long as your employment with us continues (except as described below in
the event of retirement, death or disability), your option becomes exercisable -
or “vests” - as per the schedule below. At the end of the period, you may
exercise the entire option. The following chart shows when and what portion of
your option is exercisable each year.
Date
Portion of the option
is exercisable
September 26, 2016 (grant date)
0
February 23, 2017
2,698
February 23, 2018
2,698
February 23, 2019
2,698
February 23, 2020
2,698



However, in no event will your option be exercisable after the Expiration Date
set forth below.
Will my options vest if I retire?
Your options will continue to vest, even if you terminate employment due to
retirement, if you have a “Qualifying Retirement” on or after October 1, 2016.
To be a Qualifying Retirement, the following criteria must be met at the time of
your termination of employment:
1.
You have reached age 57;

2.
You have rendered 10 years of service to the Company and its affiliates; and

3.
Your termination must not be due to “Cause” as defined in the Plan and not due
to death or disability.

Vesting will cease and all outstanding awards will be immediately forfeited if
the Committee determines in its sole and absolute discretion that any of the
following circumstances have occurred:
1.
To the extent permitted by applicable law, you compete with the Company during
the period of continued vesting as described in Exhibit II;

2.
You fail to comply with any confidentiality agreements with the Company before
or after your termination of employment;,

3.
The Company determines that it could have terminated you for “Cause” due to
facts or circumstances discovered after your termination of employment.

During the entire period of continued vesting upon Qualifying Retirement, you
remain subject to the Incentive Compensation Recovery Policy described in
Exhibit I. If you violate the terms of that policy, vesting will also
immediately cease.


What happens if I die or become disabled before the award is fully vested?


Your options will vest immediately 100% if you die or become disabled during the
vesting period.


What happens if I terminate employment for any reason other than a Qualifying
Retirement, Death or Disability?


Your options will immediately cease vesting upon your termination of employment.


When will my option expire?





--------------------------------------------------------------------------------







If you remain employed, the option expires on February 23, 2026, which will be
referred to as the “Expiration Date.” This means that once it becomes
exercisable, the option may be exercised until February 22, 2026. In addition,
•
if you die, the option will remain exercisable for one year from your date of
death;

•
if you terminate employment due to disability or a Qualifying Retirement, the
option will remain exercisable until the Expiration Date;

•
if your employment terminates for any reason other than a Qualifying Retirement,
disability, death or removal for cause, the option will expire 90 days after the
termination date;

•
if we terminate your employment for cause, the option will expire on the
commencement of business on your date of termination.

How do I exercise my stock option?


There are four ways to exercise a stock option.


•
Cash. You write a check to the Company for the exercise price, plus any
applicable withholding taxes.

•
Already owned shares. You may deliver or attest vested shares of common stock
that you own with a fair market value equal to the exercise price, plus any
applicable withholding taxes.

•
Combination of shares and cash. You may use a combination of cash and stock.

•
Reduction of proceeds. You may elect to have shares you would otherwise receive
upon the exercise reduced by an amount equal to the total exercise cost divided
by the fair market value of the shares at the time of your exercise. In effect,
you would receive the “net” shares otherwise due to you after deducting for the
exercise cost, plus applicable withholding taxes.



When do I have to pay for the exercise?


The full exercise price and applicable taxes must be paid within three days of
exercise.
Will I receive dividends on my unexercised options?


No. Dividends are only payable to you after you exercise your option as long as
you do so before the applicable dividend record date.
Additional Information Applicable to Your Stock Option Award


Are there other circumstances that would lead to a forfeiture of my award or the
proceeds that I receive from exercising my award?
Yes. All awards are subject to our Incentive Compensation Recovery Policy, which
is attached to this award letter as Exhibit I. You are encouraged to carefully
read that policy and contact me or the Law Department if you have any questions.
The policy generally provides that in addition to forfeitures of all or part of
your award due to your termination of employment discussed above, in certain
other situations you will forfeit your award and may be required to reimburse us
for the amounts you receive as a result of any option that you exercise or share
of stock that you sell. Your acceptance of this award is expressly conditioned
on your agreement to be subject to the Incentive Compensation Recovery Policy,
including the provisions that allow us to deduct any proceeds from other sources
of income payable to you. This award would not be made if you did not agree to
be subject to that policy.
The clawback period described in the Incentive Compensation Recovery policy is
extended for the full duration of the period of continued vesting described in
this award. The Compensation Committee may determine in its sole and absolute
discretion that if circumstances exist that would permit the recovery of
incentive compensation paid to you during the vesting period, in addition to
recovering this compensation, all vesting will immediately cease and the
remainder of your awards will be forfeited immediately.


Does the Securities Trading Policy apply to my award?


Yes. All sales of shares of company stock (including shares received upon
exercise of an option) and all option exercise transactions are subject to our
Securities Trading Policy. Option exercises by West’s officers who are subject
to Section 16 of the Securities and Exchange Act of 1934 or on the designated
persons list under our policy also must meet the review and





--------------------------------------------------------------------------------





written pre-approval by our General Counsel requirements of that policy. For
information and to access the required pre-clearance form, please go to
IntraWest and look under the Legal & Compliance tab.


Does my acceptance of this award guarantee me any future awards, continued
employment or additional severance pay?


No. This award is granted at the sole discretion of West. Your receipt of this
award does not guarantee any future awards, nor does it guarantee your continued
employment with the Company. Subject to applicable law, your employment may be
terminated for any reason. Additionally, this award is not part of your base pay
or compensation for determination of any severance pay or benefits you may be
entitled to upon termination of employment unless that is specifically agreed to
in writing between you and the Company.


Where can I find additional information about my award?


This is a summary of the terms of your stock option award. Your award is subject
to the terms of the 2016 Omnibus Incentive Compensation Plan. This award is
being delivered with an Information Statement, which gives additional
information about your award and the 2016 Omnibus Incentive Compensation Plan
under which it was granted. We encourage you to read the Information Statement.
Additional terms and conditions may apply to your award under the terms of the
Omnibus Plan.







--------------------------------------------------------------------------------





EXHIBIT I
Incentive Compensation Recovery Policy


The Company may seek to recover incentive compensation awarded to any recipient
in accordance with the terms of this policy. Each award of annual or long-term
equity-based or performance-based compensation must specify that the award is
subject to this policy.


Restatement of Financial Results. The Company will cancel or will seek to
recover all or a portion of an award from any executive officer of the Company
if the Company is required to significantly or materially restate its financial
statements (other than to comply with changes to applicable accounting
principles) with respect to any of the three fiscal years before the payment of
the award. The Company also will not pay or will seek to recover all or a
portion of an award from any award recipient whose fraud or misconduct causes
the restatement of the Company’s financial statements with respect to any of the
three fiscal years before the payment of the award.


Calculation Errors. Even if no financial results are restated, if an award is
paid or distributed, and it is subsequently determined that the award should
have been less than the amount calculated due to mathematical errors, fraud,
misconduct or gross negligence, the Company may seek repayment of the award from
any award recipient during the three-year period following the payment of the
award.


Detrimental Conduct. If an award recipient directly or indirectly engages in
conduct that competes with the Company, or any conduct that is materially
inimical, contrary, harmful to, or not in the best interests of the Company or
if the award recipient fails to comply with any of the material terms and
conditions of the award (unless the failure is remedied within ten days after
having been notified of such failure), then the Company has the discretion to
immediately cancel any and all outstanding awards and require that the award
recipient repay all or any portion of an award, including the gain realized on
the exercise of a stock option, stock appreciation right or the disposition of
any other equity-based award. To be subject to this policy, the detrimental
conduct must have occurred while the award recipient was rendering service to
the Company, or during the six-month period following the later of (1) the date
the recipient ceases rendering service to the Company or, (2) the date the award
is paid (or an option or stock appreciation right is exercised).


Exercise of Discretion. With respect to executive officers and members of the
board of directors, the compensation committee has the sole and absolute
authority (unless the board determines that the whole board should have such
authority) to determine whether to exercise its discretion to seek repayment or
cancel an award and what portion of an award should be recovered or canceled.
With respect to all other award recipients, the officers of the Company have
sole and absolute authority. The compensation committee, board or officers, as
appropriate, will consider all relevant facts and circumstances in exercising
their discretion. These facts and circumstances include: (1) the materiality of
any changes to calculations or financial results, (2) the potential windfall
received by recipients, (3) the culpability and involvement of the award
recipients, (4) the controls in place to limit misconduct or incorrect
reporting, (5) the period during which any misconduct occurred, (6) any other
negative repercussions experienced by the award recipient, (7) the period that
has elapsed since the date of any misconduct and (8) the feasibility and costs
of recovering the compensation.


Enforcement. The board intends that this policy will be applied to the fullest
extent permitted by applicable law. The Company has the authority to seek
recovery through any available means including litigation or the filing of
liens, if necessary. The Company also has the authority, to the extent permitted
by law, to deduct the amount to be repaid from any amounts otherwise owed to the
recipient, including wages or other compensation, fringe benefits, or vacation
paid. Whether or not the Company elects to make any deduction, if the Company
does not recover the full amount that it has determined should be recovered, the
recipient must immediately repay the unpaid balance. By agreeing to accept an
award, each award recipient consents to the Company’s right to make these
deductions.





--------------------------------------------------------------------------------





EXHIBIT II
Non-Competition Covenant
To receive the benefits of continued vesting upon a Qualifying Retirement, you
agree that during the period of continued vesting (the “Restrictive Period”),
you will not, and you will not permit any of your Affiliates, or any other
Person, directly or indirectly, to:
1.
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company’s Business (other than an interest of not more than 5 percent of the
outstanding stock of any publicly traded company);

2.
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company’s Business;

3.
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity in connection with the conduct of the Company’s Business
within one year prior to such solicitation, employment, interference or
enticement; or

4.
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the year immediately preceding the date of
your Qualifying Retirement:

a.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;

b.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under your direct control had
personal contact on behalf of the Company or any Subsidiary; or

c.
was a Person with whom you had regular, substantial or a series of business
dealings on behalf of the Company or any Subsidiary (whether or not a customer,
client, supplier, agent or distributor of the Company or any Subsidiary).

d.
As used in this Exhibit II, the capitalized terms shall have the meanings set
forth below:

i.
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.

ii.
The “Company’s Business” means: (a) the manufacture and sale of stoppers,
closures, containers, medical-device components and assemblies made from
elastomers, metal and plastic for the health-care and consumer-products
industries, and (b) any other business conducted by the Company or any of its
Subsidiaries or Affiliates during the term of this Agreement and in which you
have been actively involved.

iii.
"Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization.

iv.
“Subsidiary” has the meaning ascribed to the term by section 425(f) of the
United States Internal Revenue Code of 1986, as amended.

Enforcement. Should any provision of this Exhibit II be adjudged to any extent
invalid by any competent tribunal, that provision will be deemed modified to the
extent necessary to make it enforceable.





--------------------------------------------------------------------------------





EXHIBIT III - PSUs


September 26, 2016




David Montecalvo


Re:    Your 2016 Long-Term Incentive Plan Award - Performance Stock Units
Dear David:
Congratulations. As of September 26, 2016, the Compensation Committee of our
Board of Directors granted you the following performance stock units (“PSUs”).
Target PSUs:
2,091
Grant Date Fair Value:
$150,000

The grant date fair value is calculated using the fair market value on the date
of the award. The awards were made under the terms of our 2016 Omnibus Incentive
Compensation Plan (the “Plan”). We have attached a summary of the terms of your
awards. Please read it carefully.
I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.


Sincerely,


Amanda Furiato
Senior Manager, Global Compensation


Enclosures







--------------------------------------------------------------------------------





Summary of Your Performance Stock Unit Award


What is a performance stock unit?


A PSU represents the conditional right to receive a distribution of shares. The
number of shares you will receive depends on how well the Company’s actual
performance compares to specified performance goals at the end of the
performance period.    


What are the performance goals applicable to the PSU award?


The performance levels are based on two equally weighted performance measures.
The two measures of Company performance are:


•
Average return on invested capital - also called “ROIC” - is measured by
dividing the average of the Company’s net operating profit (without regard to
taxes) over the performance period by the average outstanding equity plus debt
over that period.

•
Compounded annual revenue growth - also called “CAGR” - is the compound annual
growth rate in net sales for the Company over the same period.



What is the performance period for this PSU award?


The Company’s performance against the goals is measured over a three-year period
that begins January 1, 2016 and ends December 31, 2018.


Your target PSU award presented on the first page of this letter is the number
of shares of West Common Stock that you would receive if the Company obtains
100% of both of the ROIC and CAGR performance targets. Additional shares of
Common Stock will be distributed under this PSU award if actual performance
exceeds the target performance level, and fewer shares of Common Stock will be
distributable if actual performance falls short of the target performance level.
No shares of Common Stock will be paid out if actual performance falls below the
threshold level described below.


The following table shows the performance targets for CAGR and Average ROIC and
the corresponding PSU payouts for the 2016-2018 performance period.
Performance Range
CAGR
Average ROIC
(applies to 50% of PSUs)
(applies to 50% of PSUs)
If CAGR is:
Then the payout as a % of Target is:
If ROIC is:
Then the payout as a % of Target is:
Maximum:
150%
14.70%
200%
18.45%
200%
 
125%
12.25%
150%
15.38%
150%
 
110%
10.78%
120%
13.53%
120%
Target:
100%
9.80%
100%
12.30%
100%
 
85%
8.33%
75%
10.46%
75%
Threshold:
70%
6.86%
50%
8.61%
50%
< 70%
< 6.86%
-0-
<8.61%
-0-



If actual CAGR or ROIC falls between any of the performance range percentages
above, the payout for that portion of your PSUs will be determined by applying a
mathematical formula to estimate the value based on the two nearest percentages.


Can my PSU award be adjusted?


Yes, the Committee can change or revise the targets as it considers appropriate
and make adjustments for budgeted exchange rates or an “extraordinary or special
item” on a case-by-case basis. Extraordinary or special items include (1)
settlement of litigation or actions brought by governmental agencies , (2)
changes to the Company’s capital structure, including changes to dividend
policy, share repurchase programs, mergers, acquisitions, divestitures,
reorganizations and restructurings; and (3) new legislation or governmental
regulations enacted or promulgated during the performance period.







--------------------------------------------------------------------------------





When will I know how many shares I am eligible to receive?


The shares will be distributed to you in early 2019 after the ROIC and CAGR for
the performance period are calculated. This will be done by the Compensation
Committee after review of the Company’s audited financial statements.


Will I receive dividends on my PSUs?


During the performance period, your account will be credited with additional
PSUs as if the target PSU award had been reinvested in dividends paid on Common
Stock during the period. At the end of the performance period, you may receive
additional shares of Common Stock equal to the amount of PSUs credited through
this dividend-reinvestment feature. If performance falls below the target
levels, you will forfeit some or all of these PSUs based on the applicable
payout percentage.


May I defer receipt of my shares?


Delivery of shares upon payout may be deferred under the Deferred Compensation
Plan for eligible participants in certain countries. If you are eligible, you
will receive details on this deferral opportunity before the end of each
performance period and the distribution provisions of the applicable plan will
contain additional restrictions. Any election will similarly defer receipt of
additional shares you would otherwise receive due to the deemed dividend
reinvestment feature.


What happens if I terminate employment during the performance period?


You will not be entitled to receive a distribution with respect to any PSUs
granted by this award if your employment terminates for any reason other than a
Qualifying Retirement (as defined above) before the end of the performance
period.
What happens if I have a Qualifying Retirement during the performance period?


If you have a Qualifying Retirement during the performance period and after
October 1, 2016, your PSUs will continue to vest based on the approved
performance criteria as if you remained actively employed by the Company. The
same vesting cessation provisions applicable to your option awards upon a
Qualifying Termination also apply to this award, including the Incentive
Compensation Recovery Policy set forth in Exhibit I and the non-competition
covenant set forth in Exhibit II.
Additional Information Applicable to Your PSU Award


Are there other circumstances that would lead to a forfeiture of my award or the
proceeds that I receive from exercising my award?
Yes. All awards are subject to our Incentive Compensation Recovery Policy, which
is attached to this award letter as Exhibit I. You are encouraged to carefully
read that policy and contact me or the Law Department if you have any questions.
The policy generally provides that in addition to forfeitures of all or part of
your award due to your termination of employment discussed above, in certain
other situations you will forfeit your award and may be required to reimburse us
for the amounts you receive as a result of any option that you exercise or share
of stock that you sell. Your acceptance of this award is expressly conditioned
on your agreement to be subject to the Incentive Compensation Recovery Policy,
including the provisions that allow us to deduct any proceeds from other sources
of income payable to you. This award would not be made if you did not agree to
be subject to that policy.
The clawback period described in the Incentive Compensation Recovery policy is
extended for the full duration of the period of continued vesting described in
this award. The Compensation Committee may determine in its sole and absolute
discretion that if circumstances exist that would permit the recovery of
incentive compensation paid to you during the vesting period, in addition to
recovering this compensation, all vesting will immediately cease and the
remainder of your awards will be forfeited immediately.


Does the Securities Trading Policy apply to my award?


Yes. All sales of shares of company stock (including shares earned under the PS
Unit award) are subject to our Securities Trading Policy. Stock sales by West’s
officers who are subject to Section 16 of the Securities and Exchange Act of
1934 or on the designated persons list under our policy also must meet the
review and written pre-approval by our General Counsel





--------------------------------------------------------------------------------





requirements of that policy. For information and to access the required
pre-clearance form, please go to IntraWest and look under the Legal & Compliance
tab.


Does my acceptance of this award guarantee me any future awards, continued
employment or additional severance pay?


No. This award is granted at the sole discretion of West. Your receipt of this
award does not guarantee any future awards, nor does it guarantee your continued
employment with the Company. Subject to applicable law, your employment may be
terminated for any reason. Additionally, this award is not part of your base pay
or compensation for determination of any severance pay or benefits you may be
entitled to upon termination of employment unless that is specifically agreed to
in writing between you and the Company.


Where can I find additional information about my award?


This is a summary of the terms of your PS Unit award. Your award is subject to
the terms of the 2016 Omnibus Incentive Compensation Plan. This award is being
delivered with an Information Statement, which gives additional information
about your award and the 2016 Omnibus Incentive Compensation Plan under which it
was granted. We encourage you to read the Information Statement. Additional
terms and conditions may apply to your award under the terms of the Omnibus
Plan.





--------------------------------------------------------------------------------





EXHIBIT I
Incentive Compensation Recovery Policy


The Company may seek to recover incentive compensation awarded to any recipient
in accordance with the terms of this policy. Each award of annual or long-term
equity-based or performance-based compensation must specify that the award is
subject to this policy.


Restatement of Financial Results. The Company will cancel or will seek to
recover all or a portion of an award from any executive officer of the Company
if the Company is required to significantly or materially restate its financial
statements (other than to comply with changes to applicable accounting
principles) with respect to any of the three fiscal years before the payment of
the award. The Company also will not pay or will seek to recover all or a
portion of an award from any award recipient whose fraud or misconduct causes
the restatement of the Company’s financial statements with respect to any of the
three fiscal years before the payment of the award.


Calculation Errors. Even if no financial results are restated, if an award is
paid or distributed, and it is subsequently determined that the award should
have been less than the amount calculated due to mathematical errors, fraud,
misconduct or gross negligence, the Company may seek repayment of the award from
any award recipient during the three-year period following the payment of the
award.


Detrimental Conduct. If an award recipient directly or indirectly engages in
conduct that competes with the Company, or any conduct that is materially
inimical, contrary, harmful to, or not in the best interests of the Company or
if the award recipient fails to comply with any of the material terms and
conditions of the award (unless the failure is remedied within ten days after
having been notified of such failure), then the Company has the discretion to
immediately cancel any and all outstanding awards and require that the award
recipient repay all or any portion of an award, including the gain realized on
the exercise of a stock option, stock appreciation right or the disposition of
any other equity-based award. To be subject to this policy, the detrimental
conduct must have occurred while the award recipient was rendering service to
the Company, or during the six-month period following the later of (1) the date
the recipient ceases rendering service to the Company or, (2) the date the award
is paid (or an option or stock appreciation right is exercised).


Exercise of Discretion. With respect to executive officers and members of the
board of directors, the compensation committee has the sole and absolute
authority (unless the board determines that the whole board should have such
authority) to determine whether to exercise its discretion to seek repayment or
cancel an award and what portion of an award should be recovered or canceled.
With respect to all other award recipients, the officers of the Company have
sole and absolute authority. The compensation committee, board or officers, as
appropriate, will consider all relevant facts and circumstances in exercising
their discretion. These facts and circumstances include: (1) the materiality of
any changes to calculations or financial results, (2) the potential windfall
received by recipients, (3) the culpability and involvement of the award
recipients, (4) the controls in place to limit misconduct or incorrect
reporting, (5) the period during which any misconduct occurred, (6) any other
negative repercussions experienced by the award recipient, (7) the period that
has elapsed since the date of any misconduct and (8) the feasibility and costs
of recovering the compensation.


Enforcement. The board intends that this policy will be applied to the fullest
extent permitted by applicable law. The Company has the authority to seek
recovery through any available means including litigation or the filing of
liens, if necessary. The Company also has the authority, to the extent permitted
by law, to deduct the amount to be repaid from any amounts otherwise owed to the
recipient, including wages or other compensation, fringe benefits, or vacation
paid. Whether or not the Company elects to make any deduction, if the Company
does not recover the full amount that it has determined should be recovered, the
recipient must immediately repay the unpaid balance. By agreeing to accept an
award, each award recipient consents to the Company’s right to make these
deductions.







--------------------------------------------------------------------------------





EXHIBIT II
Non-Competition Covenant
To receive the benefits of continued vesting upon a Qualifying Retirement, you
agree that during the period of continued vesting (the “Restrictive Period”),
you will not, and you will not permit any of your Affiliates, or any other
Person, directly or indirectly, to:
5.
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company’s Business (other than an interest of not more than 5 percent of the
outstanding stock of any publicly traded company);

6.
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company’s Business;

7.
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity in connection with the conduct of the Company’s Business
within one year prior to such solicitation, employment, interference or
enticement; or

8.
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the year immediately preceding the date of
your Qualifying Retirement:

a.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;

b.
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under your direct control had
personal contact on behalf of the Company or any Subsidiary; or

c.
was a Person with whom you had regular, substantial or a series of business
dealings on behalf of the Company or any Subsidiary (whether or not a customer,
client, supplier, agent or distributor of the Company or any Subsidiary).

d.
As used in this Exhibit II, the capitalized terms shall have the meanings set
forth below:

i.
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.

ii.
The “Company’s Business” means: (a) the manufacture and sale of stoppers,
closures, containers, medical-device components and assemblies made from
elastomers, metal and plastic for the health-care and consumer-products
industries, and (b) any other business conducted by the Company or any of its
Subsidiaries or Affiliates during the term of this Agreement and in which you
have been actively involved.

iii.
"Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization.

iv.
“Subsidiary” has the meaning ascribed to the term by section 425(f) of the
United States Internal Revenue Code of 1986, as amended.

Enforcement. Should any provision of this Exhibit II be adjudged to any extent
invalid by any competent tribunal, that provision will be deemed modified to the
extent necessary to make it enforceable.










--------------------------------------------------------------------------------





EXHIBIT IV - RSUs


September 26, 2016




David Montecalvo


Re:    Restricted Stock Unit (“RSU”) Award
Dear David:
Congratulations. On 26-Sep-2016, the Compensation Committee of our Board of
Directors approved an award under the 2016 Omnibus Incentive Compensation Plan
(the “Plan”).
AWARD TYPE
Grant Date Fair VALUE
NUMBER OF SHARES
Restricted Stock Unit
$100,000
1,393

The grant date fair value is calculated using the fair market value on the date
of the award. The awards were made under the Plan. We have attached a summary of
the terms of your awards. Please read it carefully.
I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.


Sincerely,


Amanda Furiato
Senior Manager, Global Compensation


Enclosures





--------------------------------------------------------------------------------





Summary of Your RSU


What is an RSU?


An RSU is the right to receive a share of the Company’s Common stock in the
future when the RSU vests as described in this Award. It is not an issued share
of stock until vested, and it cannot be received in cash upon vesting.


Is the RSU immediately vested?


No. So long as your employment with us continues (except as described below),
your RSUs will vest - as per the schedule below.
Date
Portion of the RSUs that are vested
September 26, 2016 (grant date)
0
September 26, 2021
1,393



Will my RSUs vest if I terminate employment?


Your RSUs may become vested, depending on the reason for your termination. Your
RSUs will not become vested if you are terminated by the Company with Cause (as
defined below) or you terminate employment with the Company without Good Reason
(as defined below). If you are terminated by the Company without Cause or you
terminate with Good Reason, your RSUs will immediately 100% vest upon such
termination


“Cause” means (A) any willful failure by you to perform your duties or
responsibilities or to comply with any valid and legal directives of your direct
supervisor; (B) any act of fraud, embezzlement, theft or misappropriation of the
funds of the Company by you, or your admission to or conviction of a felony or
any crime involving moral turpitude, fraud, embezzlement, theft or
misrepresentation; (C) your engagement in dishonesty, illegal conduct or
misconduct that is materially injurious to the Company; (D) your breach of any
material obligation under any written agreement between you and the Company; or
(E) a material violation of a rule, policy, regulation or guideline imposed by
the Company or a regulatory or self-regulatory body having jurisdiction over the
Company. With respect to subsections (A), (D) and (E), the Company shall give
you written notice of any alleged breach or violation of these subsections and
afford you 30 days in which to remedy the condition.


“Good Reason” means the occurrence of any of the following without your consent:
(1) a material diminution in your base salary; (2) a material reduction in your
duties, authority or responsibilities relative to your duties, authority, and
responsibilities in effect immediately prior to such reduction; or (3) the
relocation of your principal place of employment in a manner that lengthens by
fifty (50) or more miles your one-way commuting distance to your place of
employment; provided that a termination shall only be for Good Reason if: (a)
within forty-five (45) calendar days of the initial existence of Good Reason,
you provide written notice of Good Reason to the Company; (b) the Company does
not remedy said Good Reason within thirty (30) calendar days of its receipt of
such notice; and (c) you terminate employment within sixty (60) calendar days
after the expiration of such 30-day remedy period.


Will my RSUs vest if I die or become disabled?


Yes. If you die or become disabled before the RSUs are 100% vested, you will
immediately become vested in any unvested portion of the RSUs.


Will dividend equivalents be credited on the RSUs?


Yes. When a dividend is paid on Company stock, the Company will credit to your
account an additional number of RSUs. The number of RSUs to be credited is
determined by dividing the dividends paid in respect of the number of RSUs held
by you on the relevant dividend record date by the fair market value of the
Company’s stock on that dividend record date and in accordance with the terms of
the Plan.


May I vote my RSUs before they are vested?


No. Before the shares are vested, they are not issued. Following vesting, when
shares are delivered, you will be permitted to vote these shares.







--------------------------------------------------------------------------------





May I make an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) with respect to the RSUs?


No. Because an RSU is a promise to deliver property in the future, it is not
subject to Section 83(b) of the Code.
When will the RSU be included in my income?


The value of the RSU will only be included in your income upon vesting. Shares
may be withheld in accordance with the Plan to satisfy our withholding
obligations.


May I defer my RSUs?


No. These RSUs are not eligible for further deferral under our Non-Qualified
Deferred Compensation Plan or 401(k) plan.


Additional Information Applicable to Your RSUs
Are there other circumstances that would lead to a forfeiture of my award or the
proceeds that I receive from exercising my award?
Yes. All awards are subject to our Incentive Compensation Recovery Policy, which
is attached to this award letter as Exhibit I. You are encouraged to carefully
read that policy and contact me or the Law Department if you have any questions.
The policy generally provides that in addition to forfeitures of all or part of
your award due to your termination of employment discussed above, in certain
other situations you will forfeit your award and may be required to reimburse us
for the amounts you receive as a result of any option that you exercise or share
of stock that you sell. Your acceptance of this award is expressly conditioned
on your agreement to be subject to the Incentive Compensation Recovery Policy,
including the provisions that allow us to deduct any proceeds from other sources
of income payable to you. This award would not be made if you did not agree to
be subject to that policy.
The clawback period described in the Incentive Compensation Recovery policy is
extended for the full duration of the period of continued vesting described in
this award. The Compensation Committee may determine in its sole and absolute
discretion that if circumstances exist that would permit the recovery of
incentive compensation paid to you during the vesting period, in addition to
recovering this compensation, all vesting will immediately cease and the
remainder of your awards will be forfeited immediately.


Does the Securities Trading Policy apply to my award?


Yes. All sales of shares of company stock (including RSUs and shares received
upon exercise of the Retention Option) and all option exercise transactions are
subject to our Securities Trading Policy. Option exercises and stock sales by
West’s officers who are subject to Section 16 of the Securities and Exchange Act
of 1934 or on the designated persons list under our policy also must meet the
review and written pre-approval by our General Counsel requirements of that
policy. For information and to access the required pre-clearance form, please go
to IntraWest and look under the Legal & Compliance tab.


Does my acceptance of this award guarantee me any future awards, continued
employment or additional severance pay?


No. This award is granted at the sole discretion of West. Your receipt of this
award does not guarantee any future awards, nor does it guarantee your continued
employment with the Company. Subject to applicable law, your employment may be
terminated for any reason. Additionally, this award is not part of your base pay
or compensation for determination of any severance pay or benefits you may be
entitled to upon termination of employment unless that is specifically agreed to
in writing between you and the Company.


Where can I find additional information about my award?


This is a summary of the terms of your RSUs. Your award is subject to the terms
of the Plan. This award is being delivered with an Information Statement, which
gives additional information about your award and the Plan under which it was
granted. We encourage you to read the Information Statement. Additional terms
and conditions may apply to your award under the terms of the Plan.





--------------------------------------------------------------------------------





EXHIBIT I
Incentive Compensation Recovery Policy


The Company may seek to recover incentive compensation awarded to any recipient
in accordance with the terms of this policy. Each award of annual or long-term
equity-based or performance-based compensation must specify that the award is
subject to this policy.


Restatement of Financial Results. The Company will cancel or will seek to
recover all or a portion of an award from any executive officer of the Company
if the Company is required to significantly or materially restate its financial
statements (other than to comply with changes to applicable accounting
principles) with respect to any of the three fiscal years before the payment of
the award. The Company also will not pay or will seek to recover all or a
portion of an award from any award recipient whose fraud or misconduct causes
the restatement of the Company’s financial statements with respect to any of the
three fiscal years before the payment of the award.


Calculation Errors. Even if no financial results are restated, if an award is
paid or distributed, and it is subsequently determined that the award should
have been less than the amount calculated due to mathematical errors, fraud,
misconduct or gross negligence, the Company may seek repayment of the award from
any award recipient during the three-year period following the payment of the
award.


Detrimental Conduct. If an award recipient directly or indirectly engages in
conduct that competes with the Company, or any conduct that is materially
inimical, contrary, harmful to, or not in the best interests of the Company or
if the award recipient fails to comply with any of the material terms and
conditions of the award (unless the failure is remedied within ten days after
having been notified of such failure), then the Company has the discretion to
immediately cancel any and all outstanding awards and require that the award
recipient repay all or any portion of an award, including the gain realized on
the exercise of a stock option, stock appreciation right or the disposition of
any other equity-based award. To be subject to this policy, the detrimental
conduct must have occurred during the six-month period following the later of
(1) the date the recipient ceases rendering service to the Company or, (2) the
date the award is paid (or an option or stock appreciation right is exercised).


Exercise of Discretion. With respect to executive officers and members of the
board of directors, the compensation committee has the sole and absolute
authority (unless the board determines that the whole board should have such
authority) to determine whether to exercise its discretion to seek repayment or
cancel an award and what portion of an award should be recovered or canceled.
With respect to all other award recipients, the officers of the Company have
sole and absolute authority. The compensation committee, board or officers, as
appropriate, will consider all relevant facts and circumstances in exercising
their discretion. These facts and circumstances include: (1) the materiality of
any changes to calculations or financial results, (2) the potential windfall
received by recipients, (3) the culpability and involvement of the award
recipients, (4) the controls in place to limit misconduct or incorrect
reporting, (5) the period during which any misconduct occurred, (6) any other
negative repercussions experienced by the award recipient, (7) the period that
has elapsed since the date of any misconduct and (8) the feasibility and costs
of recovering the compensation.


Enforcement. The board intends that this policy will be applied to the fullest
extent permitted by applicable law. The Company has the authority to seek
recovery through any available means including litigation or the filing of
liens, if necessary. The Company also has the authority, to the extent permitted
by law, to deduct the amount to be repaid from any amounts otherwise owed to the
recipient, including wages or other compensation, fringe benefits, or vacation
paid. Whether or not the Company elects to make any deduction, if the Company
does not recover the full amount that it has determined should be recovered, the
recipient must immediately repay the unpaid balance. By agreeing to accept an
award, each award recipient consents to the Company’s right to make these
deductions.












--------------------------------------------------------------------------------





EXHIBIT V


CHANGE-IN-CONTROL AGREEMENT


THIS IS A CHANGE-IN-CONTROL AGREEMENT (the “Agreement”), dated as of October 3,
2016 (the “Effective Date”), between West Pharmaceutical, Services, Inc., a
Pennsylvania corporation, (the “Company”) and David Montecalvo (the
“Executive”).
Background
The Board of Directors of the Company and the Compensation Committee of the
Board have determined that it is in the best interests of the Company and its
shareholders for the Company to make the following arrangements with the
Executive. These arrangements provide for compensation in the event the
Executive should leave the employment of the Company under the circumstances
described in this Agreement.
Agreement
In consideration of the Executive’s service as the Senior Vice President, Global
Operations and Supply Chain and the mutual covenants and agreements herein, and
intending to be legally bound, the Company and the Executive agree as follows:
1.
Definitions. As used in this Agreement, the following terms will have the
meanings set forth below:



(a)
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.



(b)
“Change in Control” means a change in control of a nature that would be required
to be reported in response to Item 5.01 of a Current Report on Form 8-K as in
effect on the date of this Agreement pursuant to section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, (the “Act”), provided, that,
without limitation, a Change in Control shall be deemed to have occurred if:



(i)
Any Person, other than:

(1)
the Company,



(2)
any Person who on the date hereof is a director or officer of the Company, or



(3)
a trustee or fiduciary holding securities under an employee benefit plan of the
Company,

is or becomes the “beneficial owner,” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or
(ii)
During any period of two consecutive years during the term of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period; or



(iii)
The shareholders of the Company approve: (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition of all or
substantially all of the Company’s assets; or (C) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization (collectively, a “Non-Control
Transaction”), that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Non-Control Transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Non-Control Transaction.



(c)
“Code” means the Internal Revenue Code of 1986, as amended.








--------------------------------------------------------------------------------





(d)
“Constructive Termination” means the occurrence of any of the following events:



(i)
The Company requires the Executive to assume any duties inconsistent with, or
the Company makes a significant diminution or reduction in the nature or scope
of the Executive’s authority or duties from, those assigned to or held by the
Executive on the Effective Date;



(ii)
A material reduction in the Executive’s annual salary or incentive compensation
opportunities;



(iii)
A relocation of the Executive’s site of employment to a location more than 50
miles from the Executive’s site of employment on the Effective Date;



(iv)
The Company fails to provide the Executive with substantially the same fringe
benefits that were provided to the Executive as of the Effective Date, or with a
package of fringe benefits that, although one or more of such benefits may vary
from those in effect as of the Effective Date, is substantially at least as
beneficial to the Executive in all material respects as such fringe benefits
taken as a whole; or



(v)
A successor of the Company does not assume the Company’s obligations under this
Agreement, expressly or as a matter of law.



Notwithstanding the above, no Constructive Termination will be deemed to have
occurred under any of the following circumstances:
(1)
the Executive will have consented in writing or given a written waiver to the
occurrence of any of the events enumerated in clauses (i) through (v) above;



(2)
the Executive will have failed to give the Company written notice stating the
Executive’s intention to claim Constructive Termination and the basis for that
claim at least 10 days in advance of the effective date of the Executive’s
resignation; or



(3)
The event constituting a Constructive Termination has been cured by the Company
prior to the effective date of the Executive’s resignation.



(f)
“Payment” means



(i)
any amount due or paid to the Executive under this Agreement,



(ii)
any amount that is due or paid to the Executive under any plan, program or
arrangement of the Company and any of its Subsidiaries, and



(iii)
any amount or benefit that is due or payable to the Executive under this
Agreement or under any plan, program or arrangement of the Company and any of
its Subsidiaries not otherwise covered under clause (i) or (ii) hereof which
must reasonably be taken into account under section 280G of the Code and the
Regulations in determining the amount of the “parachute payments” received by
the Executive, including, without limitation, any amounts which must be taken
into account under the Code and Regulations as a result of (1) the acceleration
of the vesting of any option, restricted stock or other equity award granted
under any equity plan of the Company or otherwise, (2) the acceleration of the
time at which any payment or benefit is receivable by the Executive or (3) any
contingent severance or other amounts that are payable to the Executive.



(g)
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization.



(h)
“Regulations” means the proposed, temporary and final regulations under sections
4999, 280G or 409A of Code or any successor provisions thereto, as applicable.



(i)
“Retirement Plan” means the West Pharmaceutical Services, Inc. Employees’
Retirement Plan and any successor plan thereto.






--------------------------------------------------------------------------------





(j)
“Savings/Deferred Comp Plan” means the Company’s 401(k) Plan, the Company’s
Non-Qualified Deferred Compensation Plan for Designated Employees and any
successor plans or other similar plans established from time to time that may
allow executive officers to defer taxation of compensation.



(k)
“Separation from Service” is the date on which the Executive ceases to be
employed by the Company or any of its Subsidiaries or Affiliates for any reason
and, to the extent that section 409A of the Code applies to the Payments under
this agreement, shall be the date that the Executive incurs a “separation from
service” as defined in that Code section and the Regulations.



(l)
“Subsidiary” has the meaning ascribed to the term by section 425(f) of the Code.



2.
Termination Following a Change in Control.



(a)
Subject to Section 2(b), the Executive will be entitled to the benefits
specified in Section 3 if,



(i)
at any time within two years after a Change in Control has occurred, a
Separation from Service occurs due to: (A) an involuntary termination of
employment by the Company other than by reason of continuous willful misconduct
to the detriment of the Company, or (B) as a result of the Executive’s
resignation at any time following the Executive’s Constructive Termination, or



(ii)
The Company signs an agreement, the consummation of which would result in the
occurrence of a Change in Control, and then, a Separation from Service occurs
due to (A) an involuntary termination of employment by the Company other than by
reason of continuous willful misconduct to the detriment of the Company, or (B)
the Executive’s resignation at any time following the Executive’s Constructive
Termination occurring after the date of such agreement (and, if such agreement
expires or is terminated prior to consummation, prior to the expiration or
termination of such agreement).



(b)
The Executive will not be entitled to the benefits specified in Section 3 if:



(i)
the Executive’s employment terminates for any other reason, including, death,
disability, voluntary resignation without a Constructive Termination or
retirement under the Retirement Plan, or



(ii)
the Executive is in breach of any of the Executive’s obligations under this
Agreement before or following a Separation from Service.



3.
Benefits Payable Upon Termination of Employment. Following a Separation from
Service due to a termination of employment described in Section 2(a), the
Executive will be entitled to the following benefits:



(a)
Severance Compensation. the Executive will be entitled to severance compensation
in an amount equal to two times the sum of



(i)
the Executive’s highest annual base salary rate in effect during the year of the
termination of the Executive’s employment, plus



(ii)
the aggregate amount of the annual bonuses paid or payable to the Executive for
the three fiscal years immediately preceding a Change in Control divided by the
number of fiscal years as to which such bonuses were paid or payable;



provided, however, that if at any time before the third anniversary of a
Separation from Service, the Executive either (x) elects retirement under the
Retirement Plan, or (y) reaches normal retirement age under the Retirement Plan,
if the Executive had remained employed by the Company, then the Executive’s
severance compensation under this Section 3(a) will be reduced by an amount
equal to the product obtained by multiplying such severance compensation by a
fraction the numerator of which is the number of days elapsed from the
Separation from Service until the date on which either of the events described
in clauses (x) or (y) first occurs, and the denominator of which is 1095.
Except as set forth in Section 3(e), the severance compensation paid hereunder
will not be reduced to the extent of any other compensation for the Executive’s
services that the Executive receives or is entitled to receive from any other
employment consistent with the terms of this Agreement.





--------------------------------------------------------------------------------





(b)
Equivalent of Vested Savings/Deferred Comp Plan Benefit. The Company will pay to
the Executive the difference, if any, between



(i)
the benefit the Executive would be entitled to receive under the
Savings/Deferred Comp Plan if the Company’s contributions to the
Savings/Deferred Comp Plan were fully vested upon the Separation from Service,
and



(ii)
the benefit the Executive is entitled to receive under the terms of the
Savings/Deferred Comp Plan upon the Separation from Service.



Any such benefit will be payable at such time and in such manner as benefits are
payable to the Executive under the Savings/Deferred Comp Plan.
(c)
Unvested Equity Awards. All stock options, other equity-based awards and shares
of the Company’s stock granted or awarded to the Executive pursuant to any
Company compensation or benefit plan or arrangement, but which are unvested,
will vest immediately upon the Separation from Service. The provisions of this
Section 3(c) will supersede the terms of any such grant or award made to the
Executive under any such plan or arrangement to the extent there is an
inconsistency between the two.



(d)
Employee and Executive Benefits. The Executive will be entitled to a
continuation of all hospital, medical, dental, and similar insurance benefits
not otherwise addressed in this Agreement in the same manner and amount to which
the Executive was entitled on the date of a Change in Control or on the date of
Constructive Termination of the Executive’s employment (whichever benefits are
more favorable to the Executive) until the earlier of:



(i)
a period of 36 months after the Separation from Service,



(ii)
the Executive’s retirement under the Retirement Plan, or



(iii)
the Executive’s eligibility for similar benefits with a new employer.



Assistance in finding new employment will be made available to the Executive by
the Company if the Executive so requests. Upon the Separation from Service,
Company cars must be returned to the Company.
(a)
No Duplication of Payments. If Executive is entitled to receive any Payment
under this Agreement, he shall not also be entitled to receive severance
payments under any other plan, program or agreement with the Company.



4.
Excise Tax Limitation.



(a)
Limitation. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any Payments received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof) under this Agreement or otherwise would subject the
Executive to the excise tax (plus any related interest and penalties) imposed
under section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by the Executive, including any Excise Tax) that the Executive would
receive with respect to such payments or benefits does not exceed the net-after
tax amount the Executive would receive if the amount of such payment and
benefits were reduced to the maximum amount which could otherwise be payable to
the Executive without the imposition of the Excise Tax, then, to the extent
necessary to eliminate the imposition of the Excise Tax, (i) such cash Payments
shall first be reduced (if necessary, to zero), then (ii) all non-cash Payments
(other than those relating to equity and incentive plans) shall next be reduced
(if necessary, to zero, and finally (iii) all other non-cash Payments relating
to equity and incentive plans shall be reduced.



(b)
Determination of Application of the Limitation. Subject to the provisions of
Section 4(c), all determinations required under this Section 4 shall be made by
the accounting firm that was the Company’s independent auditors immediately
prior to the Change in Control (or, in default thereof, an accounting firm
mutually agreed upon by the Company and the Executive) (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Executive and
the Company within fifteen days of the Change in Control,






--------------------------------------------------------------------------------





the Separation from Service or any other date reasonably requested by the
Executive or the Company on which a determination under this Section 4 is
necessary or advisable. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, the Company shall cause the Accounting Firm to provide
the Executive with an opinion that the Accounting Firm has substantial authority
under the Code and Regulations not to report an Excise Tax on the Executive’s
federal income tax return. Any determination by the Accounting Firm shall be
binding upon the Executive and the Company.


(c)
Procedures. The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would result in Payments that
would be less on an after-tax basis than had those payments been limited under
Section 4(a). Such notice shall be given as soon as practicable after the
Executive knows of such claim and shall apprise the Company of the nature of the
claim and the date on which the claim is requested to be paid. the Executive
agrees not to pay the claim until the expiration of the thirty-day period
following the date on which the Executive notifies the Company, or such shorter
period ending on the date the Taxes with respect to such claim are due (the
“Notice Period”). If the Company notifies the Executive in writing prior to the
expiration of the Notice Period that it desires to contest the claim, the
Executive shall: (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably acceptable to the Executive;
(iii) cooperate with the Company in good faith in contesting the claim; and (iv)
permit the Company to participate in any proceedings relating to the claim. The
Executive shall permit the Company to control all proceedings related to the
claim and, at its option, permit the Company to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by the Company, the Executive
agrees either to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner and to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts as the Company shall determine; provided, however,
that, if the Company directs the Executive to pay such claim and pursue a
refund, the Company shall advance the amount of such payment to the Executive on
an after-tax and interest-free basis (the “Advance”). The Company’s control of
the contest related to the claim shall be limited to the issues related to the
Payments and the Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or other taxing
authority. The Advance or other payments and the reimbursement of any related
costs, expenses or taxes payable under this Section 4(c) and/or Section 4(e)
shall be made on or before the end of the Executive’s taxable year following the
taxable year in which any additional taxes are payable by the Executive or if no
additional taxes are payable the Executive’s taxable year following the taxable
year in which the audit or litigation is closed. Notwithstanding the above, to
the extent required to avoid the penalty taxes and interest payable under
section 409A of the Code, if the Executive is a “specified person” within the
meaning of that Code section, the Advance shall be delayed until the date that
is six months following the Separation from Service.



(d)
Repayments. If, after receipt by the Executive of an Advance, the Executive
becomes entitled to a refund with respect to the claim to which such Advance
relates, the Executive shall pay the Company the amount of the refund (together
with any interest paid or credited thereon after Taxes applicable thereto). If,
after receipt by the Executive of an Advance, a determination is made that the
Executive shall not be entitled to any refund with respect to the claim and the
Company does not promptly notify the Executive of its intent to contest the
denial of refund, then the amount of the Advance shall not be required to be
repaid by the Executive.



(e)
Further Assurances. The Company shall indemnify the Executive and hold the
Executive harmless, on an after-tax basis, from any costs, expenses, penalties,
fines, interest or other liabilities (“Losses”) incurred by the Executive with
respect to the exercise by the Company of any of its rights under this Section
4, including, without limitation, any Losses related to the Company’s decision
to contest a claim or any imputed income to the Executive resulting from any
Advance or action taken on the Executive’s behalf by the Company hereunder.
Subject to the last sentence of Section 4(c), the Company shall pay all legal
fees and expenses incurred under this Section 4 and shall promptly reimburse the
Executive for the reasonable expenses incurred by the Executive in connection
with any actions taken by the Company or required to be taken by the Executive
hereunder. The Company shall also pay all of the fees and expenses of the
Accounting Firm, including, without limitation, the fees and expenses related to
the opinion referred to in Section 4(b).






--------------------------------------------------------------------------------





5.
Payment of Severance Compensation. The severance compensation set forth in
Section 3(a) will be payable in 36 equal monthly installments commencing on the
first day of the month following the month in which the Separation from Service
occurs. Notwithstanding the above, in the event that the Executive is a
“specified employee” within the meaning of Code section 409A, the first six
monthly installments shall be paid in a lump sum on the first day of the month
following or coincident with the date that is six months following the
Separation from Service and all remaining monthly installments shall be paid
monthly.



6.
Legal Fees. The Company will pay all legal fees and expenses which the Executive
may incur as a result of the Company’s contesting the validity or enforceability
of this Agreement.



7.
Payments Final. In the event of a termination of the Executive’s employment
under the circumstances described in this Agreement, the arrangements provided
for by this Agreement, and any other agreement between the Company and the
Executive in effect at that time and by any other applicable plan of the Company
in which the Executive then participates, will constitute the entire obligation
of the Company to the Executive, and performance of that obligation will
constitute full settlement of any claim that the Executive might otherwise
assert against the Company on account of such termination. The Company’s
obligation to pay the Executive under this Agreement will be absolute and
unconditional and will not be affected by any circumstance, including without
limitation, any set-off, counterclaim, defense or other rights the Company may
have against the Executive or anyone else as long as the Executive is not in
beach of the Executive’s obligations under this Agreement.



8.
Non-Competition.



(a)
During the one-year period following the Executive’s termination of employment
covered by this Agreement, the Executive will not, and will not permit any of
the Executive's Affiliates, or any other Person, directly or indirectly, to:



(i)
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company's Business in the United States (other than an interest of not more
than 5 percent of the outstanding stock of any publicly traded company);



(ii)
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company's Business in the United States;



(b)
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity in connection with the conduct of the Company's Business
within one year prior to such solicitation, employment, interference or
enticement; or



(c)
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the 12 months immediately preceding the
Termination Date:



(i)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;



(ii)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under the direct control of the
Executive had personal contact on behalf of the Company or any Subsidiary; or



(iii)
was a Person with whom the Executive had regular, substantial or a series of
business dealings on behalf of the Company or any Subsidiary (whether or not a
customer, client, supplier, agent or distributor of the Company or any
Subsidiary).



(d)
The "Company's Business" means: (i) the manufacture and sale of stoppers,
closures, containers, medical-device components and assemblies made from
elastomers, metal and plastic for the health-care and consumer-products
industries, and (ii) any other business conducted by the Company or any of its
Subsidiaries or Affiliates during the term of this Agreement and in which the
Executive has have been actively involved.








--------------------------------------------------------------------------------





9.
Confidentiality and Enforcement. Executive’s obligations under any
Confidentiality and Non-Disclosure Agreements with the Company and the
non-compete agreement described in Section 8 (collectively, the “Material
Ancillary Agreements”) are hereby affirmed. A breach of any Material Ancillary
Agreement is a breach of this Agreement and all Payments and obligations of the
Company under this Agreement shall cease in the event of the breach of those
Material Ancillary Agreements. The Executive acknowledges that a breach of the
covenants contained in the Material Ancillary Agreements and incorporated by
reference into this Agreement will cause the Company immediate and irreparable
harm for which the Company’s remedies at law (such as money damages) will be
inadequate. The Company shall have the right, in addition to any other rights it
may have, to obtain an injunction to restrain any breach or threatened breach of
such agreements. The Company may contact any Person with or for whom the
Executive works after the Executive’s employment by the Company ends and may
send that Person a copy of those agreements and/or this Agreement. In
consideration of the benefit of having the protection afforded by this
Agreement, the Executive agrees that the provisions of the Material Ancillary
Agreements apply to the Executive, and the Executive will be bound by them,
whether or not a Change in Control occurs or the Executive actually receives the
benefits specified in Section 3.



10.
Duration of Agreement. This Agreement commences on the Effective Date and will
continue until terminated as provided in this Section. This Agreement may be
terminated only under the following circumstances:



(i)
At any time by the mutual written consent of the Executive and the Company; and



(ii)
By the Company at the end of each successive two-year period commencing on the
Effective Date by giving the Executive written notice at least one year in
advance of such termination, except that such termination and written notice
will not be effective unless the Executive will be employed by the Company on
the Separation from Service.



11.
Notices. Each party giving or making notice, request, demand or other
communication (each, a “Notice”) under this Agreement shall give the Notice in
writing and use one of the following methods of delivery: personal delivery,
registered or certified mail with return receipt requested, nationally
recognized overnight courier, fax or e-mail. Such Notice shall be addressed to
the last address provided by the party receiving Notice. Notices are not
effective unless compliant with this Section and provided within the timeframes
required in this Agreement.



12.
Integration. This Agreement together with the Material Ancillary Agreements
constitutes the entire agreement and understanding between the Company and the
Executive with respect to the subject matter hereof and merges and supersedes
all prior discussions, agreements (written and verbal) and understandings
between the Company and the Executive with respect to such matters.



13.
Miscellaneous.



(a)
This Agreement will be binding upon and inure to the benefit of the Executive,
the Executive’s personal representatives and heirs and the Company and any
successor of the Company, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive.



(b)
Should any provision of this Agreement be adjudged to any extent invalid by any
competent tribunal, that provision will be deemed modified to the extent
necessary to make it enforceable. The invalidity or unenforceability of any
provision of this Agreement (or the Material Ancillary Agreements) shall in no
way affect the validity or enforceability of any other provision hereof.



(c)
This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.



(d)
This Agreement may be executed in one or more counterparts, which together shall
constitute a single agreement.





[REMAINDER INTENTIONALLY BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.


WEST PHARMACEUTICAL SERVICES, INC.








By:                        
DAVID MONTECALVO                    Eric M. Green
President & Chief Executive Officer










--------------------------------------------------------------------------------





EXHIBIT VI




August 24 , 2016




David Montecalvo


                            
Re:    Severance Agreement


Dear David:
In consideration of your employment as Senior Vice President, Global Operations
and Supply Chain for West Pharmaceutical Services, Inc. (the “Company”), and in
accordance with the terms of your Offer Letter, dated August 24, 2016, to which
this Severance Agreement is Exhibit VI (the “Offer Letter”), you and the
Company, intending to be legally bound, agree to the following:
1.
Termination of Employment During First Two Years of Employment. Subject to
Section 3, you will be entitled to the benefits specified in Section 2 if on or
before the second anniversary of your Start Date as defined in the Offer Letter,
(i) your employment is terminated by the Company, other than for Cause (as such
term is defined in the Sign-On Bonus Repayment Agreement which is Exhibit I to
the Offer Letter (the “Repayment Agreement”)), or (ii) you terminate employment
for Good Reason (as defined in the Repayment Agreement). You will not be
entitled to the benefits specified in Section 2 if your employment terminates
for any other reason, including, without limitation, your voluntary resignation,
death, or disability, or if your employment terminates for any reason after the
second anniversary of your Start Date.

2.
Benefits Payable Upon Certain Terminations of Employment. Upon termination of
employment as set forth in Section 1 and subject to Section 3, you shall be
entitled to a lump-sum cash severance amount of $450,000 payable on the first
normal payroll date following five business days after your covered termination
of employment.

3.
Release. You shall be entitled to the amounts, payments and benefits set forth
in Section 2 only following the execution and effectiveness (without revocation)
of a waiver and release of all claims related to your employment or termination
thereof (other than claims under this Severance Agreement) in the form and
manner presented by the Company.

4.
Non-Disparagement. You understand and agree that as a condition for payment to
you of the amounts and benefits provided under this Severance Agreement, you
shall not make any false, disparaging or derogatory statements to any third
party, including, without limitation, any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company, the Company’s employees or
consultants, or the Company’s business affairs and financial condition. You
agree further that you will not at any time speak or act in any manner that is
intended to, or does in fact, damage the goodwill or the business of the
Company, or the business or personal reputations of any of the Company’s
employees.

5.
Cooperation. You agree to cooperate with the Company with respect to all matters
arising during or related to your employment about which you have personal
knowledge because of your employment with the Company, including but not limited
to all matters (formal or informal) in connection with any government
investigation, internal Company investigation, litigation (potential or
ongoing), administrative, regulatory, or other proceeding which currently
exists, or which may have arisen before or arise following the signing of this
Severance Agreement. Such cooperation will include, but not be limited to, your
willingness to be interviewed by representatives of the Company, and to
participate in such proceedings by deposition or testimony. You understand that
the Company agrees to reimburse you for your reasonable out-of-pocket expenses
(not including attorney's fees, legal costs or your lost time or opportunity)
incurred in connection with such cooperation.

6.
Confidentiality; Return of Property.

a)
You confirm your obligations under your Confidentiality and Non-Disclosure
Agreement(s) with the Company in effect from time-to-time, as amended. You
further understand and agree that as a term and condition of receiving the
benefits provided under this Severance Agreement, you agree to maintain as
confidential, the terms and contents of this Severance Agreement except (a) as
needed to obtain legal counsel, financial, or tax advice; (b) to the extent
required by federal, state or local law or by order of court; or, (c) as
otherwise agreed to in writing by an officer of the Company.

b)
You agree within two business days following termination to return to the
Company all Company-






--------------------------------------------------------------------------------





owned property in your possession or control, including, but not limited to,
keys, files, records (and copies thereof), computer hardware, software,
printers, wireless handheld devices, cellular phone, pagers, Company
identification, Company vehicles and any materials of any kind which contain or
embody any proprietary or confidential information of the Employer or its
customers. You further agree to leave intact all electronic Employer documents,
including, but not limited to, those which you developed or helped develop
during your employment.
7.
Payments Final. In the event of a termination of your employment under the
circumstances described in this Severance Agreement, the arrangements provided
for by this Severance Agreement, or any other agreement between the Company and
you in effect at that time and by any other applicable plan of the Company in
which you then participate shall constitute the entire obligation of the Company
to you, and performance of that obligation shall constitute the settlement of
any claim that you might otherwise assert against the Company on account of such
termination.

8.
Duration of Agreement. This Severance Agreement may not be terminated by either
party, except that this Severance Agreement may be terminated at any time by the
mutual written consent of you and the Company.

9.
Enforcement. You acknowledge that a breach of this Severance Agreement will
cause the Company immediate and irreparable harm for which the Company’s
remedies at law (such as money damages) will be inadequate. The Company shall
have the right, in addition to any other rights it may have, to obtain an
injunction to restrain any breach or threatened breach of this Severance
Agreement. Should any provision of this Severance Agreement be adjudged to any
extent invalid by any competent tribunal, that provision will be deemed modified
to the extent necessary to make it enforceable. The Company may contact any
person with or for whom you work after your employment by the Company ends and
may send that person a copy of this Severance Agreement.

10.
Miscellaneous.

a)
Neither this Severance Agreement nor any of the rights arising hereunder may be
assigned or pledged by you, however, this Severance Agreement will inure to the
benefit of the successors and assigns of the Company.

c)
This Severance Agreement shall in no way bind you or the Company to a specific
term of employment.

a)
The invalidity or unenforceability in any respect of any provision of this
Severance Agreement shall not affect the validity or enforceability of such
provision in any other respect or the validity or enforceability of any other
provision.

b)
The headings or titles of Sections appearing in this Severance Agreement are
provided for convenience and are not to be used in construing this Severance
Agreement.

c)
This Severance Agreement shall be governed and construed in accordance with the
laws of the Commonwealth of Pennsylvania.

d)
This Severance Agreement, and the documents referenced herein, constitute the
entire agreement and understanding between the Company and you relating to the
subject matter hereof, and supersedes all prior agreements, which shall be
deemed to be terminated upon the date of this Severance Agreement, arrangements
and understandings, written or oral, between the Company and you.



[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please so indicate by signing and
returning to the Company the enclosed copy of this letter, whereupon this letter
shall constitute a binding agreement between you and the Company and our mutual
intention to be legally bound as of the date and year first written above.
Very truly yours,
WEST PHARMACEUTICAL SERVICES, INC.


By:     ______________________________
Eric M. Green
President & Chief Executive Officer
                        


                            
Accepted and Agreed:                




                                            
David Montecalvo                Date










--------------------------------------------------------------------------------





EXHIBIT VII




Employee Benefits







